Metcalf, J.
The overseers of the poor of Coleraine, on receiving notice from the overseers of the poor of Petersham, respecting the paupers for whose support payment is sought in this action, were required by the Gen. Sts. c. 70, § 18, in order to save the defendants from liability to pay the expenses of that support, to send to the overseers of Petersham, within two months, a written answer, signed by one or more of them, stating therein their objections. No such answer was sent by them within two months after they received the first two notices. The defendants are therefore liable for the expenses incurred by the plaintiffs, at least for so much thereof as was incurred prior to October 23d 1861, two months before the date of their overseers’ first written answer.
It is argued for the defendants that the objection that a legal answer was not made by their overseers has been waived by the plaintiffs’ overseers, and cases are cited, in which objections to notices have been held to be waived, when those notices did not set forth all the particulars which might have been necessary, if insisted on. But all those notices were in writing and signed as the law prescribed, and were defective in mere circumstantial matters, and not notices given by persons who had' no authority to give them. We know of no case in which a defect in an answer to a notice has been held to be waived by the overseers to whom the answer was sent. But if such defect may be waived, when found in an answer sent by overseers who alone have authority to make it, we cannot hold that when an answer *94is sent by one who has no authority, the mere silence of the overseers, to whom it is sent, is a waiver of the objection to its sufficiency.
As we dispose of the case on a ground which will be equally decisive against the defendants on a new trial, we need not express an opinion on the question of evidence which was discussed at the argument. Exceptions sustained.